TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00405-CR


In re M. Ariel Payan


Michael Dale Fry, Appellant


v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT

NO. 0932618, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING



O R D E R   T O   S H O W   C A U S E
PER CURIAM
This is a contempt proceeding ancillary to Michael Dale Fry's appeal from a judgment
of conviction for aggravated sexual assault.  The subject of this proceeding is M. Ariel Payan,
appellant's counsel.
The time for filing appellant's brief in this cause was extended two times on counsel's
motion.  On July 10, 2002, in granting the second motion, this Court entered an order directing
counsel to tender a brief on appellant's behalf no later than August 12, 2002.  Counsel failed to file
a brief as ordered.
Therefore, it is hereby ordered that the said M. Ariel Payan shall appear in person
before this Court on the 11th day of September, at 8:30 o'clock a.m., in the courtroom of this Court,
located in the Price Daniel, Sr. Building, 209 West 14th Street, City of Austin, Travis County, Texas,
then and there to show cause why he should not be held in contempt and sanctions imposed for his
failure to obey the July 10, 2002, order of this Court.  This order to show cause will be withdrawn
and the said M. Ariel Payan will be relieved of his obligation to appear before this Court as above
ordered if the Clerk of this Court receives appellant's brief by September 3, 2002.
It is ordered August 20, 2002.

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Do Not Publish